927 F.2d 1109
In re Loren GITTS;  Mary Gay Gitts, d/b/a/Bernie GittsFarms, Debtors.Peter H. ARKISON, Trustee, Appellant,v.Loren GITTS;  Mary Gay Gitts, Appellees.
No. 90-35639.
United States Court of Appeals,Ninth Circuit.
Argued and Submitted Feb. 6, 1991.Decided March 18, 1991.

Peter H. Arkison, Bellingham, Wash., for appellant.
Laughlin H. Clark, Brennan & Clark, Bellingham, Wash., for appellees.
Appeal from the Ninth Circuit Bankruptcy Appellate Panel;  Perris, Ollason, Ashland, Judges, Presiding.
Before WALLACE, Chief Judge, O'SCANNLAIN and LEAVY, Circuit Judges.

ORDER

1
The decision of the Bankruptcy Appellate Panel is affirmed.  The opinion of the Bankruptcy Appellate Panel reported at 116 B.R. 174 (Bankr. 9th Cir.1990) is adopted in full.  Appellee's request for attorney fees is denied.


2
AFFIRMED.